DAVIS, Commissioner.
The Department of Highways asks the reversal of a judgment awarding appellees $7500 in this condemnation suit. No brief has been filed in behalf of appellees. Pursuant to RCA 1.260(c) (2) we reverse the judgment, since appellant’s brief reasonably appears to sustain such action.
As there likely will be another trial we direct attention to certain areas of error which occurred at the first trial and which should be avoided upon another trial:
Witnesses should not be permitted to testify as to offers to purchase the subject property, as testimony of that type is not admissible. Graves v. Winer, Ky., 351 S.W.2d 193; 8A Ky. Digest, Evidence, 0=113(16).
Witnesses should not be permitted to assert that the improvements remaining will face a “dilapidated” road, in face of the uncontradicted evidence that former U. S. Highway 25-E is to be maintained in front of the residence of appellees.
It was not proper to permit witnesses for appellees to express opinions as to possible water damage by reason of the construction in the absence of any showing of qualifications of the witnesses to know or accurately estimate whether such damage will occur.
No evidence should be permitted ■ relating to cracking of the walls and windows incident to blasting during construction.
Value to the owner, as distinguished from market value, is not a proper consideration. Com., Dept. of Highways v. Darch, Ky., 374 S.W.2d 490.
The judgment is reversed for new trial to be conducted consistently with this opinion.